El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Habiendo sido presentado un contrato de refacción agrí: cola al Registrador de la Propiedad de Guayama, denegó éste su inscripción por virtud de la siguiente nota:
“Denegada la anotación del precedente documento por el-defecto de que sobre la plantación de tabaco de las 25 cuerdas descritas en dicho título existe ya constituido y anotado un gravamen refacciona-rio a favor de la corporación The Porto Rican Leaf Tobacco Company por la suma de dos mil dollars a vencer el día 30 de junio del 1923; y porque en este contrato, o sea el precedente documento, se estipulan y convienen condiciones sobre el fruto que ya está *2gravado, en conflicto eon las del contrato anotado, y tomado en su lugar anotación preventiva de la denegación por el término legal a favor de don Angel Boscb al folio 81 del tomo 4 de Cayey, finca número 194 anotación letra B, con el defecto subsanable de no ba-■cerse constar si los testigos instrumentales no están comprendidos dentro de la causa de incapacidad que determina el inciso segundo de la sección veinte de la vigente Ley Notarial. G-uayama, Puerto Rico, a 19 del mes de Febrero, 1923.”
Convenimos con el recurrente en que la mera inscripción de nn contrato anterior de refacción agrícola no impide la ins-cripción de otro, o contrato de refacción subsidiario sobre la misma plantación, por igual razón de que una segunda hipo - teca puede ser inscrita, y nuestra resolución en el caso de Manrique v. El Registrador de Caguas, 27 D. P. R. 766, es apli-cable. El peligro para el anterior poseedor de la carga en ese caso era mayor que en éste, porque la carga anterior allí no estaba anotada. Véase también a G-alindo y Escosura, tomo 2, págs. 521-535. El segundo contrato estaba clara-mente sujeto al primero.
Por razones semejantes cualquier supuesto conflicto en-tre las condiciones del' primer contrato y las del segundo debe resolverse en favor del primero. Y esto es especial-mente así en este caso, toda vez que el segundo contrato re-conocía y hacía mención de los derechos anteriores del primer contrato.
Como la Ley Notarial de 1906, sección 10, requiere úni-camente que se expresen los nombres y residencias de las partes, no había ninguna necesidad de hacer constar la ido-neidad de los testigos instrumentales. Esta cuestión la hemos discutido y resuelto en el caso de M. Grau e Hijos v. El Registrador, 23 D. P. R. 380, y en el de Monserrate v. El Registrador de Guayama, 31 D. P. R. 796.
Debe revocarse la ealificacióñ del registrador.

Revocada la nota recurrida y ordenada la ins-cripción.

*3Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.